Title: To Alexander Hamilton from Staats Morris, 27 September 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Baltimore 27 September 1799
          
          I have the honor to inform you that Lieut. Dyson returned from Frederick Town last night, having delivered the French prisoners (fifty in number) to Genl. Baily, as will appear by the enclosed receipt. By his report Lieut Newnan’s command is thought necessary as a guard over them.
          There have been several new cases of the fever at the fort since the date of my last letter; but from the report of the Surgeon and from the change in the weather, I am led to hope none will prove fatal. In my last letter I had the painful task of communicating to you the death of my young Kinsman, Lieut Lawrence Your letter received since containing orders for him (which I took the liberty of opening) has therefore been destroyed.
          With great Respect I have the honor to be Sir Your Obedt Servt.
          
            Staats Morris
            Capt.
          
          Majr Genl. Hamilton
        